            Case 3:19-cv-00100-KGB Document 27 Filed 05/31/20 Page 1 of 4



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DANZEL L. STEARNS, On Behalf of Himself
and All Others Similarly Situated                                                      PLAINTIFF

v.                                Case No. 3:19-cv-00100-KGB

INMATE SERVICES CORPORATION, et al.                                                 DEFENDANTS

                                              ORDER

       Before the Court is the motion for leave to file first amended complaint filed by plaintiff

Danzel L. Stearns, on behalf of himself and all others similarly situated (Dkt. No. 15), and the

motion to consolidate docket number filed by defendants Inmate Services Corporation, Randy L.

Cagle, Jr., Christopher L. Weiss, and Ryan B. Moore (collectively, “defendants”) (Dkt. No. 24).

For the following reasons, the Court grants both motions.

       I.       Motion To Consolidate Cases

       In the motion to consolidate docket number, defendants represent that “[t]here are currently

two docket numbers pending for this same suit: (1) 3:19-cv-100 (KB) and (2) 3:19-cv-00121

(DPM).” (Id., ¶ 2). Defendants contend that “[e]ither Rule 42 or Rule 1 supports the consolidation

of the two case docket numbers,” and represent that “Plaintiff will not object to the request for

consolidation.” (Id., ¶¶ 4, 5). For good cause shown, the Court grants the motion. Therefore,

Stearns v. Inmate Services Corporation, No. 3:19-CV-00121-KGB, is consolidated with and into

this case, and all parties are directed to making filings only in this case going forward.

       II.      Motion For Leave To File First Amended Complaint

       Mr. Stearns filed a motion for leave to file an amended complaint and attached his proposed

amended complaint thereto (Dkt. No. 15). That same day, Inmate Services Corporation, Mr.
          Case 3:19-cv-00100-KGB Document 27 Filed 05/31/20 Page 2 of 4



Cagle, and Mr. Moore filed a response in opposition to the motion (Dkt. No. 16), to which Mr.

Weiss joined (Dkt. No. 19).

       The Federal Rules of Civil Procedure favor amendment. Rule 15(a)(2) provides that leave

to amend a pleading shall be freely given when justice so requires. See Fed. R. Civ. P. 15(a)(2).

Although this is a lenient standard, there is no absolute right to amend a pleading. See Deutsche

Fin. Servs. Corp. v. BCS Ins. Co., 299 F.3d 692, 700 (8th Cir. 2002); Becker v. Univ. of Neb. at

Omaha, 191 F.3d 904, 908 (8th Cir. 1999); Williams v. Little Rock Mun. Water Works, 21 F.3d

218, 224 (8th Cir. 1994).

       The decision whether to allow a plaintiff to amend his complaint is left to the sound

discretion of the district court, and the court of appeals will reverse the district court only if the

court abused its discretion. See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008);

Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998). However, the Eighth Circuit has

held that a court abuses its discretion when it denies leave to amend without “compelling reasons”

for doing so, Alternate Fuels, Inc. v. Cabanas, 538 F.3d 969, 974 (8th Cir. 2008), such as “undue

delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the non-moving party, or futility of the amendment,” Doe v. Cassel,

403 F.3d 986, 991 (8th Cir. 2005) (quoting Becker, 191 F.3d at 908). Delay alone is insufficient

justification for denying leave to amend; rather, the delay must have resulted in prejudice to the

non-movant. See Bediako v. Stein Mart, Inc., 354 F.3d 835, 841 (8th Cir. 2004); Buder v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 644 F.2d 690, 694 (8th Cir. 1981).

       Mr. Stearns moves to amend his complaint to add LeVar Derron Lee and Bernard Edwards

as named plaintiffs in this action. Mr. Stearns represents that Mr. Lee and Mr. Edwards were

previously members of the class that was defined in the original state-court complaint (Dkt. No.



                                                  2
          Case 3:19-cv-00100-KGB Document 27 Filed 05/31/20 Page 3 of 4



15, at 1). Defendants oppose Mr. Stearns’s motion for leave to amend, asserting that “[n]either

Cagle, Weiss, nor Moore, the individual Defendants, were agents on a transport of proposed

Plaintiffs Bernard Edwards or Levar Derron Lee,” which the Court construes as a futility argument

(Dkt. No. 16, ¶ 2). Defendants also assert that “Plaintiff has only alleged the residence, not the

citizenship, of the Plaintiff,” which the Court construes as a challenge to the Court’s subject-matter

jurisdiction over this case. (Id., ¶ 3).

        Mr. Stearns’s motion was timely filed, and Mr. Stearns has provided a satisfactory

explanation for moving to amend at this time. While, as noted above, denial of leave to amend

may be justified by futility of the amendment, defendants’ bare assertion that individual defendants

were not agents on a transport of Mr. Edwards or Mr. Lee does not lead the Court to believe that

the amendment would be futile. See Becker, 191 F.3d at 908 (“Likelihood of success on the new

claim or defenses is not a consideration for denying leave to amend unless the claim is clearly

frivolous.”). With respect to defendants’ subject-matter jurisdiction challenge, Inmate Services’

notice of removal alleges that “Inmate Services is an Arkansas corporation, with a principal place

of business in Arkansas and deemed to be a citizen of Arkansas for diversity purposes,” and that

“Plaintiff Danzel Stearns was a citizen of Mississippi at the time the Complaint was filed.” (Dkt.

No. 1, ¶¶ 8, 9 (citation omitted)). The notice of removal further alleges that “[t]here is diversity

of citizenship between Inmate Services and at least one class member, whether named or not.”

(Id., ¶ 7 (citation omitted).

        This case was removed under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.

§§ 1332(d), 1454, 1711–1715, which requires only minimal diversity, which is satisfied if any

proposed class member and any defendant are citizens of different states. See 28 U.S.C. § 1332(d).

The allegations of Inmate Services’ notice of removal establish minimum diversity under CAFA.



                                                  3
             Case 3:19-cv-00100-KGB Document 27 Filed 05/31/20 Page 4 of 4



Cf. Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 200 (4th Cir. 2008) (“[J]ust as a

plaintiff’s complaint sufficiently establishes diversity jurisdiction if it alleges that the parties are

of diverse citizenship and that the matter in controversy exceeds, exclusive of interest and costs,

the sum specified by 28 U.S.C. § 1332, so too does a removing party’s notice of removal

sufficiently establish jurisdictional grounds for removal by making jurisdictional allegations in the

same manner.” (alteration, citation, and internal quotation marks omitted)). Additionally, the

Court presently has no cause to doubt that the other requirements for CAFA jurisdiction are also

satisfied.

        Accordingly, the Court grants Mr. Stearns’s motion for leave to file a first amended

complaint. The Court directs Mr. Stearns to file his first amended complaint within 14 days from

the entry of this Order.

        III.     Conclusion

        For the foregoing reasons, the Court grants defendants’ motion to consolidate docket

number (Dkt. No. 24) and consolidates Stearns v. Inmate Services Corporation, No. 3:19-CV-

00121-KGB, with and into this case. All parties are directed to making filings only in this case

going forward. The Court also grants Mr. Stearns’s motion for leave to file first amended

complaint (Dkt. No. 15). The Court directs Mr. Stearns to file his first amended complaint within

14 days from the entry of this Order.

        It is so ordered this 31st day of May, 2020.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                                   4
